Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-486
                        Lower Tribunal No. F22-772
                           ________________


                             Richard Plevniak,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Richard Plevniak, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.

     Affirmed.